Citation Nr: 1550401	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-05 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for primary lateral sclerosis (PLS).

2.  Entitlement to an evaluation in excess of 10 percent for residuals of facial scarring from acne vulgaris and sebaceous cysts of the face, bilateral anterior ears, and left cheek prior to October 30, 2012, and in excess of 40 percent from October 30, 2012, forward.


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from December 1968 to October 1974, with confirmed service in the Republic of Vietnam from July 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issues.

This case was previously before the Board in July 2015, wherein the Board addressed several preliminary issues and indicated a comprehensive procedural history of this case.  The Board reincorporates that procedural history at this time.  

In the July 2015 Board decision, the Board reopened a claim of service connection for a neurological disorder, to include PLS and bilateral upper and lower extremity peripheral neuropathy.  The Board then remanded that reopened claim and the skin disability claim for additional development.  

During the pendency of those claims on remand, the AOJ awarded service connection for bilateral upper and lower extremity peripheral neuropathy in a September 2015 rating decision.  Accordingly, the Board will no longer address the neurological claim previously on appeal insofar as it encompasses a claim for bilateral upper and lower extremity peripheral neuropathy, as that particularized claim for benefits sought on appeal has been fully and favorably adjudicated.  

Instead, the Board notes that the sole neurological condition left on appeal at this time is the PLS claim; that claim is addressed below in the REMAND section.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Initially, with respect to the PLS claim, the Board notes that it appears that the Veteran's PLS claim was "lost in the shuffle."  The AOJ awarded service connection for bilateral upper and lower extremity peripheral neuropathy in a September 2015 rating decision; the day prior to the issuance of that rating decision, the AOJ issued a supplemental statement of the case which only addressed the Veteran's increased evaluation claim for his skin disability.  Accordingly, the Board notes that it does not appear that the AOJ ever readjudicated the PLS claim prior to recertifying that claim back to the Board for further appellate review.  A remand of that claim is therefore necessary in order for the AOJ to comply with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

In addition, the Veteran's PLS is not among the diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e).  However, the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange.  A VA medical opinion was obtained in July 2015; however, the examiner's conclusion that the Veteran's PLS was not related to Agent Orange exposure because it was "not on the list of medical conditions Presumptive to AO exposure by DOD/VA" is not sufficient to decide the claim.  In light of the above, a new medical opinion is required.

Turning to the skin disability claim, the Board finds that claim must also be remanded at this time, as the July 2015 VA examination is not adequate for rating purposes.  First, the Board notes that no photographs of the Veteran's facial scarring and disfigurement were taken in conjunction with the July 2015 examination; raters of a skin disability of the head, face, and neck must take into consideration unretouched color photographs when evaluating for characteristics of disfigurement.  See 38 C.F.R § 4.118, Diagnostic Code 7800, Note (3) (2015).  Therefore, given that the examiner did not obtain color photographs of the Veteran's facial scarring, the July 2015 examination is not adequate.  

Moreover, the Board notes that the examiner indicated that there were 5 or more scars of the face; however, when measurements of the facial scars were taken, only 2 scars appear to have been measured on examination-one of which appears to be a characteristic of disfigurement as it has a width greater than 0.6 cm.  The Board further notes that the examiner did not give a total area effected by those scars, particularly given that the examiner noted that the Veteran's face had pustules and scarring from pustules, which the Board notes could be considered a characteristic of disfigurement for abnormal skin texture.  

In light of the above noted deficiencies, the Board finds that a remand is necessary in order to obtain an adequate VA examination of the Veteran's skin disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

On remand, any ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Togus VA Medical Center, or any other VA medical facility that may have treated the Veteran, dated since July 2015, and associate those documents with the claims file.

2.  Thereafter, schedule the Veteran for a VA skin examination in order to determine the current severity of his facial scarring from acne vulgaris and sebaceous cysts of the face, bilateral anterior ears, and left cheek.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.

The examiner should take color photographs of the Veteran's facial scarring and include those photographs with the examination report.

After examination of the Veteran and review of the claims file, the examiner should discuss the following:

a) Whether the Veteran has any characteristics of disfigurement as noted in 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1), due to his acne scarring.  Specifically, the examiner should address all 8 noted characteristics of disfigurement, and state whether or not the Veteran has that characteristic of disfigurement or not.  
b) Whether the Veteran has visible or palpable tissue loss or either gross distortion of symmetry of one, two, or three or more features or paired sets of features, to include nose, chin, forehead, eyes, eyelids, ears/auricles, cheeks, or lips.
c) The number of scars present due to the Veteran's facial scarring from acne vulgaris and sebaceous cysts of the face, bilateral anterior ears, and left cheek (also claimed as chloracne due to herbicide exposure), and whether such scars are deep and nonlinear, superficial and nonlinear, or are painful or unstable.  The combined area of the scars should be expressed in square inches or square centimeters.
d) The examiner should additionally note the percentage of both exposed and total body area affected by the Veteran's acne/skin disability, to include any acne/scarring of his groin area.
e) The examiner should additionally indicate whether the Veteran takes any systemic treatment for his skin disability, including corticosteroids or immunosuppressive drugs, and if so the duration/frequency of such treatment.  The examiner should also comment on any noted topical treatment as well.

The examiner should discuss the findings from the July 2015 examination report, particularly the indication that there were 5 or more scars but only 2 scars were measured, one of which appears to meet the definition of a characteristic of disfigurement due to being wider than 0.6 cm.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Arrange for a VA neurologist to review the Veteran's file.  After reviewing the file, the doctor should provide an opinion on the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's PLS had its clinical onset during his active service or is etiologically related to any incident of his active service, to specifically include his presumed exposure to Agent Orange based on his Vietnam service.  


If the opinion is negative, the Board points out that a negative opinion that the Veteran's PLS is not related to Agent Orange exposure because it is not on the presumptive list under VA regulations is not sufficient.  In providing the opinion, the examiner must take into account the Veteran's personal circumstances and how any recognized risk factor(s) apply in his particular case.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

